Nunez, J. (dissenting in part).
The defendant has persistently refused to identify himself other than to give his name as Ibn Kenyatta. He refused to give his address, occupation, his age or any information whatsoever. He refused to be interviewed by the probation officer. And while the sentence is severe, in my opinion, we are not justified in substituting our judgment for that of the Trial Justice. The six-foot two-inch defendant stands convicted of attempted murder of a police officer in full uniform. That he had murder in his heart may not be denied upon this record, for in a struggle with his victim, who had lawfully placed him under arrest, the defendant removed the revolver from the policeman’s holster and fired six shots at him point blank, four of them finding their mark in the victim’s body. Appellate courts, including ours, constantly repeat the refrain that we should not interfere with the Trial Judge in matters of discretion unless abuse is clearly evident. Yet here, the court could have imposed a more severe sentence (25 instead of 21 years minimum). Where is the abuse? When will we recognize that justice is due the accuser as well as the accused? When will we realize that our system, indeed our own existence as *784well as the guarantees of individual liberty and safety all depend upon the support of the majority of the people? Are we not jeopardizing that support by constantly, and often exclusively, focusing on the defendant’s rights in disregard of those of the victim and society? We should affirm.